Citation Nr: 0427685	
Decision Date: 10/06/04    Archive Date: 10/12/04	

DOCKET NO.  03-01 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from January 1977 to 
January 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision which 
denied the veteran's claim for TDIU.  

After the claims folder was forwarded to the Board for 
appellate review, the veteran submitted certain evidence 
directly to the Board.  In March 2004, additional records of 
the veteran's treatment at Central Texas HCS was received 
indicating that in January 2004, the veteran received surgery 
for a right wrist fusion with iliac crest bone graft.  In 
January 2004, a memorandum was received from the veteran's 
employer indicating that he had been unable to work since 
January 14, 2004, for "medical reasons."  Although no 
waiver of initial RO consideration was received from the 
veteran, the representative waived initial RO consideration 
in its statement of argument submitted in September 2004.  
Nonetheless, for the reasons stated below, the case must be 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


REMAND

The veteran claims entitlement to TDIU.  He claims that his 
service-connected disabilities of low back strain with 
bilateral spondylolysis defects in L5 (evaluated as 50 
percent disabling from October 2001) and residuals of right 
knee chondromalacia (evaluated as 10 percent disabling from 
October 1996) make it impossible for him to attain or 
maintain any substantially gainful employment.  All recent 
records of the veteran's treatment with VA and current VA 
examinations of these disabilities are of record, and 
increased evaluations for these disabilities were denied by 
the RO in a final rating decision issued in June 2003.  
Although the veteran does meet the schedular criteria for an 
award of TDIU in accordance with 38 C.F.R. § 4.16 (2002), the 
RO found that he was not disabled from all gainful employment 
due to service-connected disability, and in fact noted that 
the veteran remained working during the pendency of the 
appeal, at least on a part-time basis.  

Although the veteran has been provided recent VA examinations 
with respect to his service-connected disabilities, and 
although these examinations are adequate with respect to 
arriving at a proper determination of the appropriate 
schedular evaluation of each disability, these examinations, 
either individually or collectively, do not adequately 
address the question presented of whether the veteran is 
disabled from all forms of gainful employment solely as a 
result of service-connected disability.  

The March 2003 VA examination of the veteran's right knee 
does not address the issue of ability to work.  The March 
2003 VA examination of the veteran's lumbosacral spine 
includes a restatement of the veteran's report of being 
unable to work on a full-time basis.  

The veteran's March 2003 VA examination of the hands fails to 
report any particular disability with respect to the 
veteran's noncompensably evaluated residuals of a fractured 
right fifth finger, but does note significant disability of 
both of the veteran's wrists.  This examination, and 
associated VA outpatient treatment records reveal that there 
is fragmentation of the scaphoid of each wrist accompanied by 
sclerosis of the scaphoid and lunate bilaterally.  The right 
wrist also shows an old chip fracture with nonunion of the 
ulnar styloid.  Degenerative joint disease of the midcarpal 
joint is obvious in each wrist.  Also noted is markedly 
comminuted fractures of the scaphoids of each wrist with 
avascular necrosis of the scaphoid and lunate of each wrist 
and degenerative joint disease of the midcarpal joints.  The 
veteran informed the VA physician conducting the March 2003 
examination of the hands that he had injured these wrists 
during service, but it must be noted that entitlement to 
service connection for fracture of the right wrist was denied 
by the RO in an April 2003 rating decision, the veteran was 
notified of that decision and did not appeal and that 
decision is final.  The RO denied service connection for 
right wrist disability because, contrary to the veteran's 
assertions, there is a complete absence of evidence of any 
trauma, injury or disease process of either wrist at any time 
during the veteran's military service.  Moreover, it is 
noteworthy that VA outpatient treatment records surrounding 
the period of this appeal provide very little evidence of 
ongoing care or treatment for the veteran's service-connected 
low back and right knee, but include significant treatment 
and evaluation of the veteran's nonservice-connected wrists, 
noted in the March 2003 VA examination as causing the veteran 
to have significant decrease of ability to grasp or to lift 
any objects or to approximate his fingers or to do "full-
time work."  In this regard, it is noteworthy that the 
principal complaints raised by the veteran in both his notice 
of disagreement and substantive appeal were that his wrists 
prevented him from working.  

Although the veteran's claim for TDIU was denied essentially 
on the basis that he continued to work, at least on a part-
time basis, the July 2004 statement from the veteran's 
employer indicates that he has been unable to work since 
January 2004 for "medical reasons."  The medical reasons 
rendering the veteran unable to work, and whether they 
include service-connected disabilities, is unclear and the 
Board notes that the January 2004 letter corresponds with the 
same period of time that the veteran was hospitalized with VA 
for right wrist fusion surgery for a disability which is not 
service connected.

Accordingly, for these reasons and bases, the case is 
REMANDED to the RO for the following action:

1.  Initially, the RO should ensure that 
it has complied with the enhanced duties 
to assist and notify under VCAA.  The RO 
should conduct any indicated additional 
development including collection of all 
more recent records of the veteran's 
treatment with VA.  The RO should obtain 
a release form from the veteran for the 
purpose of securing records of the 
veteran's employment with Sodexho, a food 
and facilities management company, which 
operates the place of the veteran's 
employment at the University of Mary 
Hardin- Baylor, Texas.  All records 
obtained should be included in the claims 
folder.  

2.  The veteran should be referred for a 
VA orthopedic examination.  The claims 
folder must be made available to the 
physician for review in conjunction with 
the examination.  The essential question 
presented for this particular examination 
is whether the veteran's service-
connected low back strain with bilateral 
spondylosis defects at L5, and residuals 
of right knee chondromalacia and status 
post fracture of the distal right fifth 
finger, are sufficiently disabling to 
render the veteran unable to perform any 
substantially gainful employment.  The 
physician is requested to conduct a 
physical examination of the veteran to 
determine, in his or her opinion, whether 
the veteran's service-connected 
disabilities render him unable to perform 
any form of gainful employment, exclusive 
of consideration of any disabilities 
which are not service connected.  

3.  After completion of the above 
development, the RO should again address 
the issue presented on appeal.  If the 
benefit sought is not granted to the 
veteran and representative's 
satisfaction, they must be provided a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
thereafter be returned to the Board after 
compliance with all appellate procedures.  
If the appeal is returned to the Board, 
the veteran's VA Vocational 
Rehabilitation folder, if any, must be 
forwarded to the Board with the claims 
folder.  The veteran need do nothing 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




